Cope, J. delivered the opinion of the Court
Baldwin, J. concurring.
The Court erred in excluding the evidence offered by Meyer Davidson to prove his discharge in insolvency. This evidence consisted of a certified copy of the decree, and of each of the papers composing the record of the proceedings. It was excluded upon the ground that these separate papers should have been attached together, and the whole certified as one record. This would undoubtedly have been the proper mode of exemplification; but we think the mere fact that the papers composing the record were certified separately was not sufficient to authorize their rejection. These papers, taken together, make up a complete record, and establish all the facts necessary to entitle the party to the benefit of his defense.
Judgment reversed and cause remanded for a new trial.